Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on a provisional application No. 62/722,235 filed on 8/24/18.
Claims 1-26 have been examined.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Neuman (USPUB 20160294821) in view of Lott (USPUB 20070157028).
Neuman teaches an apparatus performing a method comprising: receiving, from a service provider, a request for a session id, the request for the session id being indicative of an attempt to access one or more services provided by the service provider by a mobile device (provider gets a session ID from the authentication server in response to a user access request via a mobile browser, para 124); generating the session id (authentication server generates and transmits the session ID to the Provider, para 124); providing the session id to the service provider (authentication server generates and transmits the session ID to the Provider, para 124); receiving, from the mobile device, identification information associated with the mobile device, wherein the identification information comprises the session id and user validation by authentication server, para 59, 145-150);  and in an instance when an entry matches 
While Neuman teaches the identification information that are matched for the purpose of authentication (granting access), the reference is silent regarding hashing the identification information and where the hash is encrypted and compared.  However, the concept of matching the encrypted hashed identification information would have been obvious variant before the effective filling date of the invention as illustrated by Lott (see para 45, 53, etc., the received encrypted hashes of password and system parameters are matched with the stored encrypted hashes resulting in permitted access in case the encrypted hashes match).  Consequently, .
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neuman (USPUB 20160294821) in view of Lott (USPUB 20070157028) and Son (USPN 10475258).
Neuman as modified teaches embedding the identification information using secure protocol (SSL, para 129, 142, etc.).  While, a skilled in the art would readily appreciate that SSL is the main component of the HTTPS, Neuman as modified is silent regarding the use of the specific (HTTP/HTTPS) protocol.  However, using such protocol would have been an obvious variant to one of ordinary skill in the art before the effective filling date as illustrated by Son (the most preferable protocol being HTTPS, col. 7 lines 21-24) and using known protocols such as taught by Son in Neuman’s as modified invention would have been obvious given the predictable benefit of secure communication and customization.
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Neuman (USPUB 20160294821) in view of Lott (USPUB 20070157028) and (Alexandre Alapetite, “Dynamic 2D-barcodes for multi-device Web session migration including mobile phones”, Personal and Ubiquitous Computing, Volume 14 Issue 1, January 2010 pg. 45-52).
Neuman as modified teaches prompting the service provider as discussed above.  Neuman as modified does not teach the limitation to grant the mobile device access .
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neuman (USPUB 20160294821) in view of Lott (USPUB 20070157028) and (William Stallings, "Cryptography and network security", 2th edition, 1998, ISBN: 0138690170).
While Neuman suggests digitally signing a message comprising the identification information associated with the mobile device using a 
However, digitally signing the message with a private key would have been old and well known solution to one of ordinary skill in the art in the art of cryptography/computer security before the effective filling date of the invention as illustrated by Stallings (Note that while Stallings discussion regarding asymmetric key digital signature explain step by step digital signature, Fig. 10.1 (a) is an 

Conclusion

Claims 14 and 21-26 overcame the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PIOTR POLTORAK/           Primary Examiner, Art Unit 2433